Myrick J.
Application for a writ prohibiting the respondent from proceeding in the matter of an alleged contempt committed by the petitioners. An injunction had been issued and served restraining a corporation, its officers, agents, superintendents, managers, servants, and employees. from the commission of certain acts. The affidavit on which the contempt proceedings were based did not in terms state that the petitioners herein were officers, agents, superintendents, managers, servants or employees of the corporation; but it did state that they had full knowledge of the issuance, service, and effect of the injunction, that they worked the mine of the corporation, and that they did the acts complained of in violation of the injunction *406and in contempt of the authority óf the court issuing it. We cannot presume, for the purposes of issuing the writ prayed for, that the petitioners went upon the ground of the corporation without its authority and committed a trespass, and worked its mine “with a high hand;” but, rather that they went in and worked the mine with the consent and approbation of the owner; that their operations were permitted if not approved and authorized. Tested by the rules of law as to a writ of prohibition, ■we think the affidavit sufficient.
Writ denied.
Morrison, C. J., McKee, J., and McKinstry, J., concurred.